Citation Nr: 1501818	
Decision Date: 01/14/15    Archive Date: 01/20/15

DOCKET NO.  12-33 608A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), anxiety disorder, and depressive disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1971 to November 1973.  

This case is before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The RO has denied the claim of service connection for PTSD; however, the Board has broadened the claim under Clemons v. Shinseki, 23 Vet. App. 1 (2009), based on lay and the medical evidence of record.  See e.g., September 2010 VA examination; June 2014 VA treatment record; October 2013 Board hearing transcript at p. 9-10 (Veteran reported anxiety since service).      

All documents on the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS) have been reviewed, to include the transcript of the October 2013 Board hearing presided over by the undersigned Veterans Law Judge.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he has an acquired psychiatric disorder that is related to service.  During the appeal period, the Veteran has been diagnosed with multiple psychiatric disabilities, to include PTSD, anxiety disorder, and depressive disorder.  See e.g., September 2010 VA examination; June 2014 VA treatment record.  

The Veteran has reported that he witnessed destruction and people killed on the flight line on the U-Tapao Air Force Base, Thailand.  See e.g., October 2013 Board hearing at p. 3-4, 8.  The Veteran has reported that a fire truck on the Thailand Air Force Base went out of control and crashed into a concrete wall where a fellow soldier was sitting and he saw the soldier cut in half by this incident.  See September 2010 VA examination.  He also reported that he witnessed planes trying to land at the Air Force Base and exploding coming back from battle.  Id.  The Veteran has also reported that he flew on combat missions once per month as a crew chief so he could get combat pay, and that his plane was fired upon.  He reported that when on a flying mission, his oxygen mask would not work.  See December 2009 Philadelphia VAMC treatment record.  The Veteran states that his service in Thailand was very stressful, in that they were under attack, servicemen were under attack, men were killed, and aircraft blew up.  See April 2010 Form 21-0781.  

The service personnel records in the claims file indicate that the Veteran served in Thailand from February 1972 to February 1973, or, alternatively, from March 1972 to March 1973.  Because the complete service personnel records are outstanding, and such records may corroborate the Veteran's reported in-service incidents, the Veteran's complete service personnel records should be obtained and associated with the claims file.  38 C.F.R. § 3.159.  Request for clarification of the Veteran's dates of service in Thailand is also warranted.    

The Veteran was afforded a VA examination in September 2010, in which the examiner diagnosed the Veteran with depressive disorder and opined that this disability is secondary to the Veteran's 2009 stroke.  However, the September 2010 VA medical opinion is inadequate because it does not address whether the Veteran's anxiety disorder (diagnosed after September 2010) is related to service.  The opinion also does not adequately address the Veteran's reports of psychiatric symptoms, such as anxiety and inability to maintain employment, which have reportedly continued since service and were therefore allegedly present prior to the Veteran's 2009 stroke.  See e.g., October 2013 Board hearing transcript at p. 4, 9-10.  

Based on this evidence, it is unclear whether a diagnosed psychiatric disorder is related to service.  It is also unclear whether the Veteran has had PTSD at any point during the appeal period, and whether any PTSD is related to any confirmed in-service stressor.  Therefore, the Veteran should be afforded a new VA psychiatric examination to determine the nature and etiology of an acquired psychiatric disorder, to include PTSD, anxiety disorder, and depressive disorder.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).     

The Board notes that the evidence indicates that the Veteran is receiving disability benefits from the Social Security Administration (SSA).  The Veteran has indicated that he receives benefits for disabilities, to include stroke.  See e.g., September 2010 VA examination; January 2010 VA treatment record.  Because the medical evidence shows that some mental symptoms (e.g., memory loss) have been attributed to the Veteran's 2009 stroke, and the Veteran may be receiving SSA disability benefits for more than one disability, records pertaining to the Veteran's claim for disability benefits from the SSA should be obtained and associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he provide information as to any outstanding records pertaining to his psychiatric condition, specifically to include the following:

a. Treatment records from Chester Family Practice.  

b. Treatment records from Crozer Keystone Health System.

c. Any other private treatment provider.  

He should be asked to authorize the release of any outstanding pertinent non-VA medical records.  

2. Request, directly from the Social Security Administration, complete copies of any determination on a claim for disability benefits from that agency as well as the records, including medical records, considered in adjudicating the claim.  All attempts to fulfill this development should be documented in the claims file.

3. Obtain the Veteran's complete service personnel records for his periods of service from March 1971 to November 1973.  

Also, request for clarification of the Veteran's dates of service in Thailand.  (The service personnel records in the claims file indicate that the Veteran served in Thailand from February 1972 to February 1973, or, alternatively, from March 1972 to March 1973.)  

4. Obtain outstanding relevant VA treatment records, specifically to include from Philadelphia VAMC from April 2012 to present, and from Coatesville VAMC from June 2013 to present.  

5. Request that the Veteran provide detailed information concerning his reported stressors including, if possible, a 60-day period during which each reported stressor(s) occurred.  

6. Complete any development necessary to obtain evidence to support that the Veteran's reported in-service stressors occurred.  See pages 2-3 of this remand for the reported stressors.  

7. After completing the above development, schedule the Veteran for a VA psychiatric examination to determine whether an acquired psychiatric disorder, to include PTSD, anxiety disorder, and major depressive disorder, is related to service.  

Notify the examiner of the Veteran's confirmed stressors.  Make the claims file (including both Virtual VA/ VBMS) available to the examiner for review of the case.  The examiner should note that this case review took place.  

(a) Provide an opinion as to the nature and diagnosis(es) of the Veteran's psychiatric disability, to include PTSD, anxiety disorder, and depressive disorder. 

In so doing, opine whether the Veteran has had PTSD at any point during the appeal period (March 2010 to present).  

(b) If the Veteran has had PTSD during the appeal period, the examiner is asked to opine whether it is at least as likely as not (probability of 50 percent) that the PTSD is etiologically related to service, including as a result of any confirmed stressor.

(c) Regarding any diagnosis other than PTSD, including anxiety disorder and depressive disorder, the examiner is asked to opine whether it is at least as likely as not (probability of 50 percent) that the Veteran's diagnosed psychiatric disorder(s) other than PTSD is etiologically related to service. 

The examiner's attention is invited to the Veteran's report that service was stressful and that since service he has experienced anxiety and an inability to maintain employment.  See e.g., October 2013 Board hearing transcript at p. 4, 9-10; April 2010 Form 21-0781. 

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  Note that a lack of medical documentation in service alone is not sufficient to render lay evidence not credible.  

Note that the September 2010 VA medical opinion is inadequate because it does not address whether the Veteran's anxiety disorder is related to service.  The opinion also does not adequately address the Veteran's reports of psychiatric symptoms, such as anxiety and inability to maintain employment, which have reportedly continued since service and were therefore allegedly present prior to the Veteran's 2009 stroke.  See e.g., October 2013 Board hearing transcript at p. 4, 9-10.  

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.  

8. Thereafter, readjudicate the claim on appeal and furnish the Veteran and his representative a supplemental statement of the case if the matter is not resolved to the Veteran's satisfaction.  Provide an opportunity to respond before the claim is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


